In this case, which was like the two preceding cases, the Court (nem. con.) decided that the pamphlet of the laws of Maryland, published by the authority of the legislature of that State, and proved by a witness to be the book which is admitted as evidence of the laws of Maryland in the Courts of Maryland, is admissible *452evidence of the act of incorporation of “ The President, Managers, and Company of the Rockville and Washington Turnpike Road.”
Verdict for plaintiff. A bill of exceptions was taken by the defendant, but no writ of error prosecuted.